254 N.W.2d 75 (1977)
STATE of Minnesota, Respondent,
v.
Douglas Martin SHUFFLER, Appellant.
No. 45957.
Supreme Court of Minnesota.
April 22, 1977.
*76 C. Paul Jones, Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty, Gen., St. Paul, Gary W. Flakne, County Atty., Vernon E. Bergstrom, Chief, Appellate Division, David W. Larson and Phebe S. Haugen, Asst., County Attys., and Lee Barry, Law Clerk, Minneapolis, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
Defendant was found guilty by a district court jury of a charge of indecent liberties, Minn.St. 609.296, subd. 1(2), and was sentenced by the trial court to a maximum indeterminate term of 4 years in prison. Issues raised by defendant on this appeal from judgment of conviction are whether the trial court erred in admitting evidence of a similar act by defendant 1 month before the date of the crime charged and whether the court erred in its cautionary instructions to the jury on the use of this evidence. We believe that this evidence was directly relevant to the jury's resolution of the key factual issue, which was whether defendant had taken indecent liberties with the victim, as she testified, or whether he had merely tapped her on the shoulder and said hello, as defendant testified. The only issue relating to the instructions which defendant preserved for appeal by proper objection was whether the court misled the jury into thinking that there were other prior offenses than the one on which there was testimony. While the cautionary instructions were not as clear as they could have been, it is unlikely that they prompted the jury to conclude that there were other prior offenses which defendant had committed.
Affirmed.